           Case 1:20-cv-00284-JLT Document 20 Filed 11/13/20 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   LUCIO GOMEZ,                                   )   Case No.: 1:20-cv-0284 JLT
                                                    )
12                  Plaintiff,                      )   ORDER REMANDING THE MATTER
                                                    )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                      )   § 405(g)
                                                    )
14   ANDREW SAUL,                                   )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,               )   FAVOR OF PLAINTIFF, LUCIO GOMEZ, AND
15                                                  )   AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                      )   COMMISSIONER OF SOCIAL SECURITY
16                                                  )

17          On November 12, 2020, Plaintiff and the Commissioner of Social Security stipulated to a

18   voluntary remand of Plaintiff’s appeal pursuant to sentence four of 42 U.S.C. § 405(g), for an ALJ to

19   re-evaluate the evidence, obtain additional vocational expert testimony if deemed necessary, and issue a

20   new decision. (Doc. 19) Based upon the stipulation of the parties, the Court ORDERS:

21          1.      The matter is REMANDED for further administrative proceedings under sentence four

22                  of 42 U.S.C. § 405(g); and

23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Lucio Gomez,

24                  and against Defendant Andrew Saul, Commissioner of Social Security.

25
26   IT IS SO ORDERED.

27      Dated:     November 12, 2020                          /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
